DETAILED ACTION

Status of Claims
•    The following is a non-final, first office action in response to the communication filed 07/24/2019.
•    Claims 1-19 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. JP2017-010374, filed on 01/24/2017 has been received.
The examiner acknowledges that the instant application is a national stage entry of PCT/JP2017/031450, filed 08/31/2017.

Information Disclosure Statement
	Information Disclosure Statement received 07/24/2019 has been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a special order specification determination part” in claims 1 and 14, “a conformity examination part” in claims 1 and 14, “a customized robot presentation part” in claim 1, “an ordering part” in claims 1 and 14, “a base robot search part” in claims 2 and 15, “a robot presentation part” in claim 14, and “an additional unit presentation part” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s)  

With respect to claims 1-2 and 14-16, claim elements “a special order specification determination part” in claims 1 and 14, “a conformity examination part” in claims 1 and 14, “a customized robot presentation part” in claim 1, “an ordering part” in claims 1 and 14, “a base robot search part” in claims 2 and 15, “a robot presentation part” in claim 14, and “an additional unit presentation part” in claim 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Accordingly, the claim limitations fail to comply with the written description requirement.
Dependent claims 2-6 and 15-16 are rejected for at least the same rationale as set forth in the above paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With respect to claims 1-2 and 14-16, claim elements “a special order specification determination part” in claims 1 and 14, “a conformity examination part” in claims 1 and 14, “a customized robot presentation part” in claim 1, “an ordering part” in claims 1 and 14, “a base robot search part” in claims 2 and 15, “a robot presentation part” in claim 14, and “an additional unit presentation part” in claim 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, it is unclear what the corresponding structure, material, or acts for performing the entire claimed function include and how to clearly link the structure, material, or acts to the function. Therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims 2-6 and 15-16 are rejected for at least the same rationale as set forth in the above paragraph.

With regards to claim 2, this claim recites the limitation “the classification of work to be performed” Line 6. This claim previously discusses a work classification that suits the base robot and therefore it is unclear if these classifications represent the same entity. An examination of the claims suggests that the classification of work to be performed is used as a search in order to find suitable robots, thereby suggesting these classifications are not the same entity. 

With regards to claim 4, this claim recites the limitation “the work.” Line 3. There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “work.”

With regards to claims 6 and 13, these claim recites the limitation “the variable specification item.” Line 2. Claims 1 and 7 previously recite at least one of the variable specification items, but never a variable specification item in the singular. The examiner interprets this limitation to read “the at least one variable specification item.”

With regards to claim 7, this claim recites the limitation “urging a customer a selection” Line 2. This limitation is grammatically unclear. Upon a review of the Specification paragraph [0038] and Fig. 5, it seems the customer is urged to make a selection of a base robot. The examiner interprets this limitation to read “urging a customer to make a selection.”
With regards to claim 7, this claim recites the limitation “urging the customer an input” Line 13. This limitation is grammatically unclear. Upon a review of Fig. 7, it seems the customer is urged to input an order. The examiner interprets this limitation to read “urging the customer to make an input.”
Dependent claims 8-13 are rejected for at least the same rationale as set forth in the above paragraph.

With regards to claim 8, this claim recites the limitation “urging the customer an offer of work classification information” Line 2. This limitation is grammatically unclear. Upon a review of the Specification paragraph [0106] and Fig. 16, it seems the customer is urged to input a work classification. The examiner interprets this limitation to read “urging the customer to input work classification information.”
With regards to claim 8, this claim recites the limitation “the classification of work.” Lines 2-3. There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a classification of work.”
With regards to claim 8, this claim recites the limitation “urging the customer the selection” Line 3. This limitation is grammatically unclear. Upon a review of the Specification paragraph [0038] and Fig. 5, it seems the customer is urged to make a selection of a base robot. The examiner interprets this limitation to read “urging the customer to make the selection.”
With regards to claim 8, this claim recites the limitation “the work classification that suits the base robot.” Lines 2-3. This claim previously discusses a work classification and therefore it is unclear if these classifications represent the same entity. An examination of the claims suggests that the work classification is used as a search in order to find suitable robots, thereby suggesting these classifications are not the same entity. Accordingly, there is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a work classification that suits the base robot.”

With regards to claim 9, this claim recites the limitation “urging the customer an offer of requirement specification information.” Lines 2-3. This limitation is grammatically unclear. Upon a review of the Specification paragraph [0017] and Fig. 6, it seems the customer is urged 

With regards to claim 10, this claim recites the limitation “urging the customer an offer of work target information.” Lines 2-3. This limitation is grammatically unclear. Upon a review of the Specification paragraph [0070] and Fig. 6, it seems the customer is urged to input work target information. The examiner interprets this limitation to read “urging the customer to input work target information.”
With regards to claim 10, this claim recites the limitation “the work.” Lines 3-4. There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “work.”

With regards to claim 14, this claim recites the limitation “the variable specification.” Line 9. This claim previously discusses a variable specifications in the plural and at least one variable specification item of the base robot, and therefore it is unclear if the variable specification refers to either of these entities, or neither. The examiner interprets this to be its own entity. Accordingly, there is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a variable specification.”
With regards to claim 14, this claim recites the limitation “the variable specification item corresponding to the base robot.” Lines 10-11. This claim previously discusses at least one variable specification item of the base robot, and therefore it is unclear if these represent the same entity. The examiner interprets this limitation to read “the at least one variable specification item corresponding to the base robot.”
With regards to claim 14, this claim recites the limitation “the variable specification items.” Line 13. This claim previously discusses variable specifications in the plural and at least one variable specification item of the base robot, and therefore it is unclear if the variable specification refers to either of these entities, or neither. The examiner interprets this limitation to read “the at least one variable specification items.”
With regards to claim 14, this claim recites the limitation “the component units.” Lines 21-22. There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “component units.”
Dependent claims 15-16 are rejected for at least the same rationale as set forth in the above paragraph.

With regards to claims 16 and 19, these claims recite the limitation “the component unit.” (Claim 16: Line 2; Claim 19: Line 2). There is insufficient antecedent basis for this limitation in these claims. The examiner interprets this limitation to read “a component unit.”
With regards to claims 16 and 19, these claims recite the limitation “the robot possessed by the customer.” (Claim 16: Line 3; Claim 19: Line 2). There is insufficient antecedent basis for this limitation in these claims. The examiner interprets this limitation to read “a robot possessed by the customer.”
With regards to claims 16 and 19, these claims recite the limitation “the component unit.” (Claim 16: Line 3; Claim 19: Lines 2-3). There is insufficient antecedent basis for this limitation in these claims. The examiner interprets this limitation to read “a component unit.”

With regards to claim 18, this claim recites the limitation “the work classification.” Line 4. There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a work classification.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-6 and 14-16 are directed to a machine, and claims 7-13 and 17-19 are directed to a process. Therefore, claims 1-19 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception 
Looking at claim 1, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
storing information on variable specifications among a given basic specification of a base robot that becomes a base of the robot, for every base robot; 
receiving a selection of the base robot from a customer, extracting variable specification items of the base robot selected from the variable specification database, and determining a special order specification in which at least one of the variable specification items is changed from the basic specification; 
storing information on component parts of the base robot and parts attachable to the base robot; 
searching the parts stored in the part database for a combination of the parts that constitute the robot so that the special order specification is realized; 
displaying to a customer an object of the robot where the searched parts are mounted to the base robot; and 
receiving an order for the robot from the customer and accept the order for the robot.
The above limitations recite the concept of determining a robot design that fulfills specifications and allowing a customer to order the robot.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” urging a customer to make a selection of a base robot that becomes a base of the robot; and urging the customer to make an input of an order for the robot. Independent claim 14 recites similar limitations as claim 1, and further recites the abstract ideas of storing information on the movable unit; storing information on a combination of the movable unit in which the variable specification is changed; displaying the variable specification item to a customer; displaying to the customer an object of the robot that is the serially coupled body of the control unit, the searched combination of movable unit, and the end effector unit; receiving an order of a set or a part of the component units of the robot from the customer, and accepting the order. Independent claim 17 recites similar limitations as claim 1 and further recites the abstract ideas of presenting at least one variable specification item of the base robot to a customer; presenting to the customer an object of the robot that is the serially coupled body of the control unit, the arm part comprised of the searched combination of movable unit, and the end effector unit; receiving a set or a part of an order of component units of the robot from the customer, and accepting the order. As such, independent claims 7, 14, and 17 fall within the 
Under Prong Two of Step 2A of the 2019 PEG, claim 1 recites additional elements, such as a variable specification database, a special order specification determination part, a customer terminal, a part database, a conformity examination part, a customized robot presentation part, display on a terminal, a virtual object, and an ordering part. Independent claim 14 recites the additional elements of claim 1, and further recites a movable unit database, a part conformity examination result database, and a robot presentation part. Independent claims 7 and 17 recite only the additional element of a virtual object. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 7, 14, and 17 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 7, 14, and 17 merely recite a commonplace business method (i.e., determining a robot design that fulfills specifications and allowing a customer to order the robot) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 7, 14, and 17 generally links the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to FairWarning v. Iatric Sys.).  Likewise, claims 1, 7, 14, and 17 specifying that the abstract idea of determining a robot design that fulfills specifications and allowing a customer to order the robot is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 7, 14, and 17 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 7, 14, and 17 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 7, 14, and 17 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 7, 14, and 17, these claims recite additional elements, such as a variable specification database, a special order specification determination part, a customer terminal, a part database, a conformity examination part, a customized robot presentation part, display on a terminal, a virtual object, an ordering part, a movable unit database, a part conformity examination result database, and a robot presentation part. As discussed above with respect to Prong Two of Step 2A, although additional computer-related Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 7, 14, and 17 specifying that the abstract idea of determining a robot design that fulfills specifications and allowing a customer to order the robot is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 7, 14, and 17 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 7, 14, and 17 that transform the judicial exception into a 

Dependent claims 2-7, 8-13, 15-16 and 18-19, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 2-7, 8-13, 15-16 and 18-19 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 3-7, 8-13, and 18-19 fail to identify additional elements and as such, are not indicative of integration into a practical application.  Dependent claims 2 and 15-16 further recite the additional elements of a base robot database, a base robot search part, and an additional unit presentation part.  Similar to the discussion above under Prong Two of Step 2A, although these additional computer-related elements are recited, claims 2 and 15-16 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, these limitations specifying that the abstract idea of determining a robot design that fulfills specifications and allowing a customer to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 13-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Morey et al. (US 10414046 B1), hereinafter Morey.

In regards to claim 1, Morey discloses a trading system of a robot, configured to trade the robot (Morey: Col. 20, Ln. 20-25 and Fig. 13), comprising: 
a variable specification database configured to store information on variable specifications among a given basic specification of a base robot that becomes a base of the robot, for every base robot (Morey: Col. 33, Ln. 25-30 – “Validation database 1482 can store and provide data about whether or not a component, configuration or arrangement can satisfy a constraint.”; Col. 26, Ln. 31-37 – “constraints related to tasks (e.g., a minimum amount of weight that a robotic device can carry…a longest reach value that a robotic device has to make…cost-based constraints”; The examiner notes that configurations and arrangements include base robots (see also Col. 6, Ln. 59-65 – “reconfigure the robotic device after reviewing a provided configuration”); constraints are interpreted to be variable specifications);
a special order specification determination part configured to receive a selection of the base robot from a customer terminal, extract variable specification items of the base robot selected from the variable specification database, and determine a special order specification in which at least one of the variable specification items is changed from the basic specification 
a part database configured to store information on component parts of the base robot and parts attachable to the base robot (Morey: Col. 28, Ln. 21-40 – “component database 1438 can return a list of one or more components that meet the one or more component criteria… list of components can include information associating components with one or more configurations and/or arrangements; e.g., information indicating that the single link that is 40 inches long can be used with configurations 1, 2, and 7 for robotic devices and/or with robotic devices that are based on arrangements 4, 6, and 33”; see also Col. 18, Ln. 19-42 and Fig. 11);
a conformity examination part configured to search the parts stored in the part database for a combination of the parts that constitute the robot so that the special order specification is realized (Morey: Col. 28, Ln. 11-13 – “Component database 1438 can be accessed by 
a customized robot presentation part configured to display on the customer terminal a virtual object of the robot where the searched parts are mounted to the base robot (Morey: Col. 37, Ln. 9-17 and Fig. 16 – “generates a request for robotic configurations based on the previously-obtained information…determine one or more configurations and related visualizations for robotic devices… displays the configurations and/or related visualizations”; see also Figs. 14 and 15 and Col. 28, Ln. 21-40; the examiner notes that Fig. 16, step 1660 recites performance of method 1500, which is displayed in Fig. 15 and includes step 1530 of component determination “as discussed…at least in the context of Fig. 14” (Col. 35, Ln. 25-34) (i.e., the determined components are the searched parts)); and
an ordering part configured to receive an order for the robot from the customer terminal and accept the order for the robot (Morey: Col. 38, Ln. 151-15 – “after displaying information about configuration(s)….computing device 110 receives a request to order a robotic device based on a configuration”; Col. 38, Ln. 35-38 – “computing device 1400 can generate order accepted message 1682 and send the order accepted message 1682 to computing device 110”; see also Fig. 9 displaying “order robot” button 640).
Examiner note: The limitation so that the special order specification is realized is merely an intended result and is thus granted little to no patentable weight.

In regards to claim 2, Morey discloses the system of claim 1, and further discloses 
a base robot database configured to store information on the base robot including a work classification that suits the base robot (Morey: Col. 33, Ln. 25-30 – Validation database 1482 can store and provide data about whether or not a…configuration or arrangement can satisfy a constraint; Col. 30, Ln. 10-13 – “Environmental constraints and objectives 1452 can include…task based objectives”; Col. 1, Ln. 23-24 – “configuration request includes…task information for one or more tasks requested to be performed by the robotic device”; the examiner notes that task objectives are work classifications); and 
a base robot search part configured to receive from the customer terminal, before receiving the selection of the base robot from the customer terminal, work classification information on a classification of work to be performed by the robot, search the base robot database for one or more base robots that suit the work classification based on the work classification information, and display the searched base robot on the customer terminal (Morey: Col. 1, Ln. 20-24 – “computing device receives a configuration request for a robotic device…configuration request includes…task information for one or more tasks requested to be performed by the robotic device”; Col. 2, Ln. 45-59 – “a query related to a configuration request…includes…task information for one or more tasks expected to be performed by a robotic device in the environment…After providing the request, the computing device receives a configuration for the robotic device…so that the robotic device is configured to perform at least one task of the one or more tasks”; Col. 13, Ln. 15-18 and Fig. 6 – “scenario 100 continues with 

In regards to claim 3, Morey discloses the system of claim 1, and further discloses wherein the special order specification determination part displays the variable specification items, and an input demand of requirement specification information for at least one of the variable specification items on the customer terminal, receives the requirement specification information from the customer terminal, and determines the special order specification based on the received requirement specification information (Morey: Col. 4, Ln. 33-36 and Fig. 12 – “FIG. 12 depicts…manipulability and movement information for a selected robotic device configuration” (e.g., the variable specification items are displayed); Col. 11, Ln. 62-67 and Fig. 5 – “FIG. 5 depicts…weight parameter selector 510, horizontal reach parameter selector 520” (e.g., displays an input demand for the requirement specification information); Col. 12, Ln. 55-56 – “a horizontal reach range of 36 inches…has been selected”; Col. 28, Ln. 20-40 – “if a query is for a link that is at least 36 inches long, the returned list of components can include information about a single link that is 40 inches long and an arm assembly that includes the 40-inch long link…list of components can include information associating components with one or more configurations and/or arrangements; e.g., information indicating that the single link that is 40 inches long can be used with configurations 1, 2”).

In regards to claim 4, Morey discloses the system of claim 1, and further discloses wherein the special order specification determination part receives from the customer terminal, work target information on a work target of the robot, and work content information on work that the robot performs to the work target, and determines the special order specification based on the work target information and the work content information (Morey: Col 9, Ln. 38-45 and Fig 3a – “Task selections 310 include a question ‘What is your robot going to do inside the home?’ that prompts for task selections related to environment selection 130…task selections 310 include ‘Vacuum floors’, ‘Sweep/mop floors’, ‘Clean counters/work surfaces’, ‘Move objects’” (e.g., floors, counters/work surfaces, and objects are work targets); Col. 6, Ln. 59-65 – “the user interface can include functionality to reconfigure the robotic device…the user interface can enable modification of information associated with the robotic configuration, such enabling addition, updating…tasks…environments”; Col. 37, Ln. 9-17 and Fig. 16 – “generates a request for robotic configurations based on the previously-obtained information…determine one or more configurations”).

In regards to claim 6, Morey discloses the system of claim 1, and further discloses wherein the at least one variable specification item includes at least one of an operating range, an operating posture, an operating vibration characteristic, an operating speed, a positioning accuracy, a path accuracy, a generating force, a load capacity, and a price (Col. 26, Ln. 31-37 – “constraints related to tasks (e.g., a minimum amount of weight that a robotic device can carry…a longest reach value that a robotic device has to make…cost-based constraints (e.g., the robotic device has to cost less than $x)”; Col. 22, Ln. 5-9 – “interaction force limits”; Col. 4, Ln. 33-36 and Fig. 12 – “manipulability and movement information…‘Joint Reach’…‘360.degree. 

In regards to claim 7, Morey discloses a method of trading a robot (Morey: Col. 20, Ln. 20-25 and Fig. 13), comprising: 
urging a customer to make a selection of a base robot that becomes a base of the robot (Morey: Col. 13, Ln. 37-39 and Fig 6 – “configuration selection 600 includes a display for each of Configurations 1, 2, and 3…check box to select the configuration for…customization”);
receiving the selection of a base robot and extracting variable specification items of the selected base robot from an information group related to variable specifications among a given basic specification of the base robot (Morey: Col. 13, Ln. 37-39 and Fig 6 – “check box to select the configuration for…customization”; Col. 4, Ln. 33-36 and Fig. 12 – “FIG. 12 depicts…manipulability and movement information for a selected robotic device configuration”; Col. 33, Ln. 25-30 – Validation database 1482 can store and provide data about whether or not a…configuration…can satisfy a constraint”; see also Fig. 14);
determining a special order specification in which at least one of the variable specification items is changed from the basic specification (Morey: Col. 19, Ln. 64-66 and Fig. 12 – Manipulability window 1200 also includes…change request button 632; Col. 14, Ln. 32-33 – “Change request button 632 can be selected to modify a request for one or more configurations of robotic devices”; Col. 6, Ln. 59-65 – “the user interface can include functionality to reconfigure the robotic device after reviewing a provided configuration and/or information provided by the simulator. That is, the user interface can enable modification of information 
searching the information group related to component parts of the base robot and parts attachable to the base robot for parts that constitute the robot so that the special order specification is realized (Morey: Col. 28, Ln. 11-13 – “Component database 1438 can be accessed by queries…one or more queries specifying one or more component criteria”; Col. 28, Ln. 20-40 – “After receiving the query with the one or more component criteria, component database 1438 can return a list of one or more components that meet the one or more component criteria…… if a query is for a link that is at least 36 inches long, the returned list of components can include information about a single link that is 40 inches long and an arm assembly that includes the 40-inch long link…list of components can include information associating components with one or more configurations and/or arrangements; e.g., information indicating that the single link that is 40 inches long can be used with configurations 1, 2”; see also Figs. 14 and 15); 
presenting to the customer a virtual object of the robot where the searched parts are mounted to the base robot (Morey: Col. 37, Ln. 9-17 and Fig. 16 – “generates a request for robotic configurations based on the previously-obtained information…determine one or more configurations and related visualizations for robotic devices… displays the configurations and/or related visualizations”; see also Figs. 14 and 15 and Col. 28, Ln. 21-40; the examiner notes that Fig. 16, step 1660 recites performance of method 1500, which is displayed in Fig. 15 and includes step 1530 of component determination “as discussed…at least in the context of Fig. 14” (Col. 35, Ln. 25-34) (i.e., the determined components are the searched parts));; 
urging the customer to make an input of an order for the robot (Morey: Col. 14, Ln. 9 and Fig. 9 – “order robot button 640”; Col. 38, Ln. 8-11 – “display information about configuration(s)…as discussed above in the context of FIGS. 6-12”); and 
receiving the order for the robot and accepting the order for the robot (Morey: Col. 38, Ln. 151-15 – “after displaying information about configuration(s)…receives a request to order a robotic device based on a configuration”; Col. 38, Ln. 35-38 – “computing device 1400 can generate order accepted message 1682 and send the order accepted message 1682 to computing device 110”; see also Col. 38, Ln. 8-11 and Fig. 9 displaying “order robot” button 640).
Examiner note: The limitation so that the special order specification is realized is merely an intended result and is thus granted little to no patentable weight.

In regards to claim 8, Morey discloses the method of claim 7, and further discloses 
urging the customer to input work classification information on a classification of work to be performed by the robot before urging the customer to make the selection of the base robot, receiving the work classification information, and searching the information group related to the base robot including a work classification that suits the base robot for one or more base robots that suit the work classification (Morey: Col 9, Ln. 38-45 and Fig 3a – “Task selections 310 include a question ‘What is your robot going to do inside the home?’ that prompts for task selections related to environment selection 130…task selections 310 include ‘Vacuum floors’, ‘Sweep/mop floors’, ‘Clean counters/work surfaces’, ‘Move objects’” (e.g., floors, counters/work surfaces, and objects are work targets); Col. 2, Ln. 45-59 – “a query related to a configuration request…includes…task information for one or more tasks expected to be performed by a robotic device in the environment…After providing the request, the computing  Col. 30, Ln. 10-13 – “Environmental constraints and objectives 1452 can include…task based objectives”; see also Fig. 14); and
presenting the searched base robot to the customer (Morey: Col. 13, Ln. 25-33 and Fig. 6 – “FIG. 6 depicts configuration selection window 600 of robot ordering system 120 of computing device 110 for displaying information about three robotic device configurations…each of Configurations 1, 2, and 3 can perform at least one of the tasks specified using task selection window 300”).

In regards to claim 9, Morey discloses the method of claim 7, and further discloses wherein the determining the special order specification includes urging the customer to input requirement specification information for at least one of the variable specification items, receiving the requirement specification information, and determining the special order specification based on the requirement specification information (Morey: Col. 11, Ln. 62-67 and Fig. 5 – “FIG. 5 depicts…weight parameter selector 510, horizontal reach parameter selector 520” (e.g., displays an input demand for the requirement specification information); Col. 12, Ln. 55-56 – “a horizontal reach range of 36 inches…has been selected”; Col. 28, Ln. 20-40 – “if a query is for a link that is at least 36 inches long, the returned list of components can include information about a single link that is 40 inches long and an arm assembly that includes the 40-inch long link…list of components can include information associating components with one or 

In regards to claim 10, Morey discloses the method of claim 7, and further discloses wherein the determining the special order specification includes urging the customer to input work target information on a work target of the robot, and work content information on work that the robot performs to the work target, receiving the work target information and the work content information, and determining the special order specification based on the work target information and the work content information (Morey: Col 9, Ln. 38-45 and Fig 3a – “Task selections 310 include a question ‘What is your robot going to do inside the home?’ that prompts for task selections related to environment selection 130…task selections 310 include ‘Vacuum floors’, ‘Sweep/mop floors’, ‘Clean counters/work surfaces’, ‘Move objects’” (e.g., floors, counters/work surfaces, and objects are work targets); Col. 6, Ln. 59-65 – “the user interface can include functionality to reconfigure the robotic device…the user interface can enable modification of information associated with the robotic configuration, such enabling addition, updating…tasks…environments”; Col. 37, Ln. 9-17 and Fig. 16 – “generates a request for robotic configurations based on the previously-obtained information…determine one or more configurations”).

In regards to claim 13, Morey discloses the method of claim 7, and further discloses wherein the at least one variable specification item includes at least one of an operating range, an operating posture, an operating vibration characteristic, an operating speed, a positioning accuracy, a path accuracy, a generating force, a load capacity, and a price (Col. 26, Ln. 31-37 –  (e.g., the robotic device has to cost less than $x)”; Col. 22, Ln. 5-9 – “interaction force limits”; Col. 4, Ln. 33-36 and Fig. 12 – “manipulability and movement information…‘Joint Reach’…‘360.degree. rotation’…‘Tilt Range’”; the examiner notes that the specification items include “at least one of” the items on the list, and therefore need only include one item).

In regards to claim 14, Morey discloses a trading system of a robot, wherein a serially coupled body of a control unit, an arm part comprised of at least one movable unit, and an end effector unit is used as a base robot (Morey: Col. 20, Ln. 20-25 and Figs. 7 & 13), the system comprising: 
a variable specification database configured to store information on variable specifications of the base robot that includes at least one variable specification item of the base robot (Morey: Col. 33, Ln. 25-30 – “Validation database 1482 can store and provide data about whether or not a component, configuration or arrangement can satisfy a constraint.”; Col. 26, Ln. 31-37 – “constraints related to tasks (e.g., a minimum amount of weight that a robotic device can carry…a longest reach value that a robotic device has to make…cost-based constraints”; The examiner notes that configurations and arrangements include base robots (see also Col. 6, Ln. 59-65 – “reconfigure the robotic device after reviewing a provided configuration”); constraints are interpreted to be variable specifications);
a movable unit database configured to store information on the movable unit (Morey: Col. 33, Ln. 25-30 – Validation database 1482 can store and provide data about whether or not a…configuration…can satisfy a constraint”);
a part conformity examination result database configured to store information on a combination of the movable unit in which a variable specification is changed (Morey: Col. 28, Ln. 21-40 – “component database 1438 can return a list of one or more components that meet the one or more component criteria… if a query is for a link that is at least 36 inches long, the returned list of components can include information about a single link that is 40 inches long and an arm assembly that includes the 40-inch long link…list of components can include information associating components with one or more configurations and/or arrangements; e.g., information indicating that the single link that is 40 inches long can be used with configurations 1, 2”; Col. 15, Ln. 1-18 – “Configuration 1 robotic device indicates: …a reach for the robotic device is 6 inches, 8 inches, and 30 inches…Configuration 2 robotic device indicates: …reach for the robotic device can range between 8 and 28 inches”);
a special order specification determination part configured to read the at least one variable specification item corresponding to the base robot from the variable specification database, display the variable specification item on a customer terminal, and receive from the customer terminal a special order specification in which at least one of the at least one variable specification items is changed (Morey: Col. 19, Ln. 10-24 and Fig. 12 – “FIG. 12 depicts manipulability window…displaying manipulability and movement information for a Configuration 3 robotic device…an indication of… ‘Joint Reach’…‘360.degree. rotation’…‘Tilt Range’…‘Floor Cleaning Region’”; Col. 19, Ln. 64-66 – Manipulability window 1200 also includes…change request button 632; Col. 14, Ln. 32-33 – “Change request button 632 can be selected to modify a request for one or more configurations of robotic devices”; Col. 6, Ln. 59-65 – “the user interface can include functionality to reconfigure the robotic device after reviewing a provided configuration and/or information provided by the simulator. That is, the 
a conformity examination part configured to search for a combination of the movable unit so that the special order specification is realized, based on the information stored in the movable unit database and the part conformity examination result database (Morey: Col. 28, Ln. 11-13 – “Component database 1438 can be accessed by queries…one or more queries specifying one or more component criteria”; Col. 28, Ln. 20-40 – “After receiving the query with the one or more component criteria, component database 1438 can return a list of one or more components that meet the one or more component criteria…… if a query is for a link that is at least 36 inches long, the returned list of components can include information about a single link that is 40 inches long and an arm assembly that includes the 40-inch long link…list of components can include information associating components with one or more configurations and/or arrangements; e.g., information indicating that the single link that is 40 inches long can be used with configurations 1, 2”; Col. 33, Ln. 25-30 – Validation database 1482 can…provide data about whether or not a component, configuration…can satisfy a constraint; see also Figs. 14 and 15); and 
a robot presentation part configured to display on the customer terminal a virtual object of the robot that is the serially coupled body of the control unit, the searched combination of movable unit, and the end effector unit (Morey: Col. 37, Ln. 9-17 and Fig. 16 – “generates a request for robotic configurations based on the previously-obtained information…determine one or more configurations and related visualizations for robotic devices… displays the configurations and/or related visualizations”; see also Figs. 8, 14, and 15 and Col. 28, Ln. 21-40; the examiner notes that Fig. 16, step 1660 recites performance of method 1500, which is  This is a robot that is the serially coupled body of the control unit, the arm part comprised of the searched combination of movable unit, and the end effector unit)); and
an ordering part configured to receive an order of a set or a part of component units of the robot from the customer terminal, and accept the order (Morey: Col. 38, Ln. 151-15 – “after displaying information about configuration(s) Config1 and images in visualizations Vis1, computing device 110 receives a request to order a robotic device based on a configuration in configuration(s) Config1”; Col. 38, Ln. 35-38 – “computing device 1400 can generate order accepted message 1682 and send the order accepted message 1682 to computing device 110”; see also Fig. 9 displaying “order robot” button 640).
Examiner note: The limitation so that the special order specification is realized is merely an intended result and is thus granted little to no patentable weight.

In regards to claim 15, Morey discloses the system of claim 14, and further discloses 
a base robot database configured to store information on the base robot including a work classification that suits the base robot (Morey: Col. 33, Ln. 25-30 – Validation database 1482 can store and provide data about whether or not a component, configuration or arrangement can satisfy a constraint; Col. 30, Ln. 10-13 – “Environmental constraints and objectives 1452 can include…task based objectives”; Col. 1, Ln. 23-24 – “configuration request includes…task 
a base robot search part configured to receive from the customer terminal, work classification information on the work classification to be performed by the robot, search the base robot database for one or more base robots that suit the work classification based on the work classification information, and display the searched base robot on the customer terminal (Morey: Col. 1, Ln. 20-24 – “computing device receives a configuration request for a robotic device…configuration request includes…task information for one or more tasks requested to be performed by the robotic device”; Col. 2, Ln. 45-59 – “a query related to a configuration request…includes…task information for one or more tasks expected to be performed by a robotic device in the environment…After providing the request, the computing device receives a configuration for the robotic device…so that the robotic device is configured to perform at least one task of the one or more tasks”; Col. 13, Ln. 15-18 and Fig. 6 – “scenario 100 continues with computing device 110 receiving three configurations of robotic devices that, if assembled, can perform one or more of the tasks specified using task selection window”; Col. 33, Ln. 25-30 – “Validation database 1482 can store and provide data about whether or not a…configuration or arrangement can satisfy a constraint”; see also Fig. 14). 

In regards to claim 17, Morey discloses a method of trading a robot, wherein a serially coupled body of a control unit, an arm part comprised of at least one movable unit, and an end effector unit is used as a base robot (Morey: Col. 20, Ln. 20-25 and Figs. 7 & 13), the method comprising: 
presenting at least one variable specification item of the base robot to a customer (Morey: Col. 19, Ln. 10-24 and Fig. 12 – “FIG. 12 depicts manipulability window…displaying manipulability and movement information for a Configuration 3 robotic device…an indication of… ‘Joint Reach’…‘360.degree. rotation’…‘Tilt Range’…‘Floor Cleaning Region’”); 
receiving a special order specification in which at least one of the variable specification items is changed, and searching for a combination of the movable unit so that the special order specification is realized (Morey: Col. 6, Ln. 59-65 – “the user interface can include functionality to reconfigure the robotic device after reviewing a provided configuration and/or information provided by the simulator. That is, the user interface can enable modification of information associated with the robotic configuration, such enabling…updating…criteria…and/or parameters”; Col. 28, Ln. 11-13 – “Component database 1438 can be accessed by queries…one or more queries specifying one or more component criteria”; Col. 28, Ln. 20-40 – “component database 1438 can return a list of one or more components that meet the one or more component criteria…if a query is for a link that is at least 36 inches long, the returned list of components can include information about a single link that is 40 inches long and an arm assembly that includes the 40-inch long link…list of components can include information associating components with one or more configurations and/or arrangements; e.g., information indicating that the single link that is 40 inches long can be used with configurations 1, 2”; see also Col. 19, Ln. 64-66; Col. 14, Ln. 32-33);
presenting to the customer a virtual object of the robot that is the serially coupled body of the control unit, the arm part comprised of the searched combination of movable unit, and the end effector unit (Morey: Col. 37, Ln. 9-17 and Fig. 16 – “generates a request for robotic configurations based on the previously-obtained information…determine one or more 
receiving a set or a part of an order of component units of the robot from the customer, and accepting the order (Morey: Col. 38, Ln. 151-15 – “after displaying information about configuration(s) Config1 and images in visualizations Vis1, computing device 110 receives a request to order a robotic device based on a configuration in configuration(s) Config1”; Col. 38, Ln. 35-38 – “computing device 1400 can generate order accepted message 1682 and send the order accepted message 1682 to computing device 110”; see also Fig. 9 displaying “order robot” button 640).
Examiner note: The limitation so that the special order specification is realized is merely an intended result and is thus granted little to no patentable weight.

In regards to claim 18, Morey discloses the method of claim 17, and further discloses 
receiving work classification information on a work classification to be performed by the robot, and searching an information group related to the base robot including a work classification that suits the base robot for one or more base robots that suit the work classification (Morey: Col 9, Ln. 38-45 and Fig 3a – “Task selections 310 include a question  Col. 30, Ln. 10-13 – “Environmental constraints and objectives 1452 can include…task based objectives”; see also Fig. 14); and
presenting the searched base robot to the customer (Morey: Col. 13, Ln. 25-33 and Fig. 6 – “FIG. 6 depicts configuration selection window 600 of robot ordering system 120 of computing device 110 for displaying information about three robotic device configurations…each of Configurations 1, 2, and 3 can perform at least one of the tasks specified using task selection window 300”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Morey, in view of Eberhardt (US 20150324502 A1), hereinafter Eberhardt.

In regards to claim 5, Morey discloses the system of claim 1, and further discloses wherein the ordering part accepts the order for the robot, and generates a list including a set of assembly parts of the robot (Morey: Col. 38, Ln. 35-38 – “computing device 1400 can generate order accepted message 1682 and send the order accepted message 1682 to computing device 110”; Col. 5, Ln. 44-49 – “configuration of a robotic device includes information about one or more components of the robotic device…information about one or more components can be termed as a list of components”).
Morey further discloses shipment of a robotic device (Morey: Col. 20, Ln. 21-35 and Fig. 13),
yet Morey does not explicitly disclose that the list including assembly parts is a delivery list. However, Eberhardt teaches a similar system for creating a system design (Eberhardt: [0104]), including that the list including assembly parts is a delivery list (Eberhardt: [0104] – “the list of parts may be manually or automatically provided to a supplier computer, which may then coordinate the shipment of the parts to the location in which the user wishes to use the new system”).
It would have been obvious to one of ordinary skill in the art to include in the robot customization system, as taught by Morey, the ability that the list including assembly parts is a delivery list, as taught by Eberhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function 

In regards to claim 11, Morey discloses the method of claim 7, and further discloses accepting the order for the robot, and generating a list including a set of assembly parts of the robot (Morey: Col. 38, Ln. 35-38 – “computing device 1400 can generate order accepted message 1682 and send the order accepted message 1682 to computing device 110”; Col. 5, Ln. 44-49 – “configuration of a robotic device includes information about one or more components of the robotic device…information about one or more components can be termed as a list of components”).
Morey further discloses shipment of a robotic device (Morey: Col. 20, Ln. 21-35 and Fig. 13),
yet Morey does not explicitly disclose that the list including assembly parts is a delivery list. However, Eberhardt teaches a similar system for creating a system design (Eberhardt: [0104]), including that the list including assembly parts is a delivery list (Eberhardt: [0104] – “the list of parts may be manually or automatically provided to a supplier computer, which may then coordinate the shipment of the parts to the location in which the user wishes to use the new system”).
It would have been obvious to one of ordinary skill in the art to include in the robot customization system, as taught by Morey, the ability that the list including assembly parts is a delivery list, as taught by Eberhardt, since the claimed invention is merely a combination of old .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morey, in view of Kim (US 9333435 B1), hereinafter Kim.

In regards to claim 12, Morey discloses the system of claim 1, and further discloses wherein the robot is shipped to the customer (Morey: Col. 20, Ln. 21-35 and Fig. 13 – “shipment-related information indicating that ‘[your] task-specific robot will be on its way to you in 1-2 weeks’ and that an ‘e-mail…with a tracking number’ will be sent”)).
yet Morey does not explicitly disclose shipment in a state of an assembly kit in which a set of assembly parts of the robot is packed. However, Kim teaches a similar customized robot (Kim: [abstract]), including shipment in a state of an assembly kit in which a set of assembly parts of the robot is packed (Kim: Col. 11, Ln. 11-15 – “the robot…individual components in a non-assembled state may be delivered to the user so that the user can directly assembly the components”).
It would have been obvious to one of ordinary skill in the art to include in the robot customization method, as taught by Morey, the ability for shipment in a state of an assembly kit in which a set of assembly parts of the robot is packed, as taught by Kim, since the claimed invention is merely a combination of old elements, and in the combination each element merely .

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morey, in view of Erhart et al. (US 20170285628 A1), hereinafter Erhart.

In regards to claim 16, Morey discloses the system of claim 14, and further discloses an additional unit presentation part configured to compare a component unit of the initial robot with a component unit of the robot, extract a unit to be added to the component unit of the initial robot so that the robot is realized, and display information on the unit to be added on the customer terminal (Morey: Col 29, Ln. 13-34 – “one or more criteria associated with the initial…set of components can be determined…a determination can be made whether or not to replace the initial component or set of components with the replacement component(s) based on the criteria. For example, the replacement component(s) can be selected based on…the replacement component(s) are less expensive than the initial component(s))…the replacement component(s) are more durable than the initial component(s)), component availability criteria (e.g., the replacement component(s) are available now, while the initial component(s) are not currently available)…the replacement component(s) can replace the initial components in components 1432”; Morey: Col. 37, Ln. 9-17 and Fig. 16 – “generates a request for robotic configurations based on the previously-obtained information…determine one or more 
yet Morey does not explicitly disclose that the initial robot is a robot possessed by the customer. However, Erhart teaches a similar robot modification (Erhart: [0088]), including that the initial robot is a robot possessed by the customer (Erhart: [0088] – “the customer owns robot 102 which lacks the physical capacity to perform the task. The customer arranges for associated hardware, which may then be physically or logically attached to robot 102 to perform the task. For example, robot 102 may lack the ability to access the smoke detector. An accessory may be provisioned that either flies, climbs walls, has extension legs, or has other means of accessing the ceiling and the smoke detector to perform the task or enable robot 102 to perform the task”).
It would have been obvious to one of ordinary skill in the art to include in the robot customization system, as taught by Morey, the ability that the initial robot is a robot possessed by the customer, as taught by Erhart, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Morey, to include the teachings of Eberhardt, in order to allow a robot to perform a task (Erhart: [0088]).

In regards to claim 19, Morey discloses the method of claim 17, and further discloses comparing the component unit of an initial robot with the component unit of the robot, extracting a unit to be added to the component unit of the initial robot so that the robot is realized, and presenting information on the unit to be added to the customer (Morey: Col 29, Ln. 13-34 – “one 
yet Morey does not explicitly disclose that the initial robot is a robot possessed by the customer. However, Erhart teaches a similar robot modification (Erhart: [0088]), including that the initial robot is a robot possessed by the customer (Erhart: [0088] – “the customer owns robot 102 which lacks the physical capacity to perform the task. The customer arranges for associated hardware, which may then be physically or logically attached to robot 102 to perform the task. For example, robot 102 may lack the ability to access the smoke detector. An accessory may be provisioned that either flies, climbs walls, has extension legs, or has other means of accessing the ceiling and the smoke detector to perform the task or enable robot 102 to perform the task”).
It would have been obvious to one of ordinary skill in the art to include in the robot customization system, as taught by Morey, the ability that the initial robot is a robot possessed by the customer, as taught by Erhart, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function 

Conclusion
Panesse et al. (US 20070135933 A1) teaches a method of ordering a custom robot. A user may select components, input parameters, and evaluate costs and delivery times. The system allows for pick and place arrangements of components on the interface of the robot design tool.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625